

116 HR 6657 IH: Working Under Humanity’s Actual Needs Rescissions Act
U.S. House of Representatives
2020-05-01
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS2d SessionH. R. 6657IN THE HOUSE OF REPRESENTATIVESMay 1, 2020Mr. Duncan (for himself, Mr. Norman, Mr. Byrne, Mr. Gaetz, Mr. Buck, Mr. Gosar, Mr. Biggs, Mr. Perry, Mr. Kevin Hern of Oklahoma, Mr. Spano, and Mr. Mooney of West Virginia) introduced the following bill; which was referred to the Committee on AppropriationsA BILLTo rescind certain appropriations made in the Coronavirus Aid, Relief, and Economic Security Act, and for other purposes.1.Short titleThis Act may be cited as the Working Under Humanity’s Actual Needs Rescissions Act or the WUHAN Rescissions Act. 2.Rescinding certain appropriations in the CARES Act(a)Department of CommerceOf the unobligated balances made available to the Department of Commerce under title II of division B of the Coronavirus Aid, Relief, and Economic Security Act, 2020 (Public Law 116–136), $20,000,000 from National Institute of Standards and Technology—National Oceanic and Atmospheric Administration—Operations, Research, and Facilities are rescinded.(b)Department of JusticeThe following unobligated balances made available to the Department of Justice under title II of division B of the Coronavirus Aid, Relief, and Economic Security Act, 2020 (Public Law 116–136) are rescinded:(1)$60,000,000 from Science—National Aeronautics and Space Administration—Safety, Security and Mission Services.(2)$50,000,000 from Related Agencies—Legal Services Corporation—Payment to the Legal Services Corporation.(c)Department of the InteriorOf the unobligated balances made available to the Department of the Interior under title IV of division B of the Coronavirus Aid, Relief, and Economic Security Act, 2020 (Public Law 116–136), $12,500,000 from Bureau of Reclamation—Water and Related Resources (Including Transfer of Funds) are rescinded.(d)Environmental Protection AgencyThe following unobligated balances made available to the Environmental Protection Agency under title VII of division B of the Coronavirus Aid, Relief, and Economic Security Act, 2020 (Public Law 116–136) are rescinded:(1)$3,910,000 from Environmental Protection Agency—Environmental Programs and Management.(2)$300,000 from Environmental Protection Agency—Buildings and Facilities.(3)$770,000 from Environmental Protection Agency—Hazardous Substance Superfund. (e)Department of AgricultureThe following unobligated balances made available to the Department of Agriculture under title VII of division B of the Coronavirus Aid, Relief, and Economic Security Act, 2020 (Public Law 116–136) are rescinded:(1)$3,000,000 from Forest Service—Forest and Rangeland Research.(2)$26,800,000 from Forest Service—Capital Improvement and Maintenance.(f)Department of Health and Human ServicesThe following unobligated balances made available to the Department of Health and Human Services under title VII of division B of the Coronavirus Aid, Relief, and Economic Security Act, 2020 (Public Law 116–136) are rescinded:(1)$78,000 from Other Related Agencies—Institute of American Indian and Alaska Native Culture and Arts Development—Payment to the Institute.(2)$7,500,000 from Smithsonian Institute—Salaries and Expenses.(3)$25,000,000 from John F. Kennedy Center for the Performing Arts—Operations and Maintenance.(4)$75,000,000 from National Foundation on the Arts and Humanities—National Endowment for the Arts—Grants and Administration.(5)$75,000,000 from National Foundation on the Arts and Humanities—National Endowment for the Humanities—Grants and Administration.(g)Department of EducationThe following unobligated balances made available to the Department of Education under title VIII of division B of the Coronavirus Aid, Relief, and Economic Security Act, 2020 (Public Law 116–136) are rescinded:(1)$7,000,000 from Gallaudet University.(2)$13,000,000 from Howard University.(3)$75,000,000 from Corporation for Public Broadcasting.(4)$50,000,000 from Institute of Museum and Library Service—Office of Museum and Library Services: Grants and Administration—Institute of Museum and Library Services. (h)Legislative BranchOf the unobligated balances made available to the Legislative Branch under title IX of division B of the Coronavirus Aid, Relief, and Economic Security Act, 2020 (Public Law 116–136), $25,000,000 from House of Representatives—Salaries and Expenses are rescinded.(i)Department of StateThe following unobligated balances made available to the Department of State under title XI of division B of the Coronavirus Aid, Relief, and Economic Security Act, 2020 (Public Law 116–136) are rescinded:(1)$258,000,000 from Bilateral Economic Assistance—Funds Appropriated to the President—International Disaster Assistance.(2)$350,000,000 from Department of State—Migration and Refugee Assistance.(3)$88,000,000 from Independent Agencies—Peace Corps.(j)Department of TransportationThe following unobligated balances made available to the Department of Transportation under title XII of division B of the Coronavirus Aid, Relief, and Economic Security Act, 2020 (Public Law 116–136) are rescinded:(1)$492,000,000 from Federal Railroad Administration—Northeast Corridor Grants to the National Railroad Passenger Corporation (Including Transfer of Funds).(2)$526,000,000 from Federal Railroad Administration—National Network Grants to the National Railroad Passenger Corporation (Including Transfer of Funds).(3)$25,000,000,000 from Federal Transit Administration—Transit Infrastructure Grants.(k)Department of Housing and Urban DevelopmentThe following unobligated balances made available to the Department of Housing and Urban Development under title XII of division B of the Coronavirus Aid, Relief, and Economic Security Act, 2020 (Public Law 116–136) are rescinded:(1)$65,000,000 from Community Planning and Development—Housing Opportunities for Persons with AIDS.(2)$2,500,000 from Fair Housing and Equal Opportunity—Fair Housing Activities.